Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2020 has been entered.
 

Claims 1-4, 6-11, 13-15 and 17-22 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 22 recites the limitation “wherein each of the one or more event request URIs comprises a name for the corresponding device (emphasis added)” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as it is unclear what device is being referred to. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, 13-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No.: US 2016/0344841) in view of Seed et al. (Pub. No.: US 2014/0359131) and Garg et al. (Pub. No.: US 2008/0037447).
Regarding claim 1, Wang discloses a method, executable by a processor, the method comprising: in response to an event detected by a sensor on a first device in an Internet of Things (loT) network (para. [0053]. The claim language does not require that the sensor be on the first device. The language is ambiguous, and it is unclear if the sensor is or is not on the first device, and it is also unclear whether the event is or is not on the first device. However, even were the sensor on the first device, Wang discloses that the IoT device can be a smart phone , sending from the first device, an event request to a hub device (Fig. 5, elements 138, 134 and 151, para. [0047]); responsive to the event request, receiving, at the first device, an event response corresponding to a second device in the loT network from the hub device (Figs. 5 and 6, elements 154 and 155, paras. [0050]-[0052]). wherein the received event response is of one or more event responses stored at the hub device and corresponding to the event request, each of the one or more event responses corresponding to a device to be notified via the event response based on the event request for the event (Wang, para. [0047], Tables 5 and 8. As the event response was sent from the hub device, it would obviously have been stored at said hub device for some time period. The claim language does not require a plurality of event responses.).
Although Wang discloses destination preferences (para. [0047]), wherein the destination entities can be identified by their names, identifiers and/or URI (Tables 5 and 8), it could be argued that Wang does not explicitly disclose that the event request is an event request Uniform Resource Identifier (URI), nor wherein the event response is an event response URI. However, in analogous art, Seed discloses that when communicating between IoT devices and hub devices, each of which are identified by an IP address, a “[d]iscovery request sent by IoT LB proxy 1110 may be in the form of a GET request that includes search criteria specified in the URI query of the GET request (i.e., "?lbgt=TEMPERATURE") (Figs. 10 and 11, paras. [0097]-[0102]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wang to allow for the event requests to be URI events requests and the event responses to be URI event responses. This would have produced predictable and desirable 
Wang also does not explicitly disclose sending by the first device based on the event, a notification corresponding to the event response URI to the second device, wherein the second device is the device corresponding to the event response URI and the event response URI generates an action specific to the second device. However, Seed further discloses that in an IoT system, an IoT application 330 on a device such as a smart phone may perform a temperature reading GET request that is sent to an IoT sensor 310, wherein said sensor will then perform an action specific to that sensor, i.e. take a temperature reading, and then send the resultant information back to the IoT application (Fig. 3, paras. [0053]-[0054]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wang to allow for sending by the first device based on the event, a notification corresponding to the event response URI to the second device, wherein the second device is the device corresponding to the event response URI and the event response URI generates an action specific to the second device. This would have produced predictable and desirable results, in that it would allow for the system of Wang to be expanded to allow for sensors such as temperature sensors to be utilized, and for the IoT devices to be able to request information from these sensors, which would increase the functionality of the system, which could increase user satisfaction with the system.
It could be further argued that the combination of Wang and Seed does not explicitly disclose wherein the notification is an out-of-dialog Session Initiation Protocol (SIP) notification. However, in analogous art, Garg discloses that “[o]nce first service 31 has obtained the necessary information from endpoint 30, first service 31 may access a database to locate the 
Regarding claim 2, the combination of Wang, Seed and Garg discloses the method of claim 1, and further discloses further comprising: in response to the out-of-dialog SIP notification, receiving at the first device, a response from the second device (Wang, Fig. 5, element 157, para. [0052]. Garg discloses the element of the claim relating to an out-of-dialog SIP notification. This claim is rejected on the same grounds as claim 1.).
Regarding claim 3, the combination of Wang, Seed and Garg discloses the method of claim 1, and further discloses further comprising: responsive to the event request URI, receiving at the first device, an event response URI corresponding to a third device in the IoT network from the hub device (Wang, para. [0027]. There may be two or more IoT entities. Seed discloses the element of the claim relating to URIs. This claim is rejected on the same grounds as claim 1.).
Regarding claim 4, the combination of Wang, Seed and Garg discloses the method of claim 1, and further discloses further comprising: generating the out-of-dialog Session Initiation Protocol (SIP) notification corresponding to the event (Wang, paras. [0053], [0097] .
Regarding claim 11, Wang discloses a non-transitory machine-readable storage medium comprising instructions, the instructions executable by a processor to: send an event request to a centralized hub device from an Internet of Things (IoT) device (Fig. 5, elements 138, 134 and 151, para. [0047]) in response to an event on the IoT device (para. [0053]); receive at the IoT device, a respective event response corresponding to a plurality of IoT devices to be notified via the event response (para. [0027]. There may be two or more IoT entities.) in response to the event request (Figs. 5 and 6, elements 154 and 155, paras. [0050]-[0052]), wherein the respective event response is predefined for the event request (Figs. 5 and 6, elements 154 and 155, paras. [0050]-[0052].); transmit from the IoT device, a respective notification corresponding to the event response to each of the IoT devices in the plurality of IoT devices (Fig. 5, element 157, para. [0052], Table 8, “Indicate their names, identifiers and/or URI.); and receive at the IoT device, a respective acknowledgement from each of the IoT devices in response to the respective out-of-dialog SIP notification (Fig. 5, element 157, para. [0052]). Although Wang discloses destination preferences (para. [0047]), wherein the destination entities can be identified by their names, identifiers and/or URI (Tables 5 and 8), it could be argued that Wang does not explicitly disclose that the event request is an event request Uniform Resource Identifier (URI), nor wherein the event response is an event response URI. However, in analogous art, Seed discloses that when communicating between IoT devices and hub devices, each of which are identified by an IP address, a “[d]iscovery request sent by IoT LB proxy 1110 may be in the form of a GET request that includes search criteria specified in the URI query of the GET request (i.e., "?lbgt=TEMPERATURE") (Figs. 10 
Wang also does not explicitly disclose wherein the instructions generate an action on at least one of the loT devices based on logic that is stored in the centralized hub device. However, Seed further discloses that in an IoT system, an IoT application 330 on a device such as a smart phone may perform a temperature reading GET request that is sent to an IoT sensor 310, wherein said sensor will then perform an action specific to that sensor, i.e. take a temperature reading, and then send the resultant information back to the IoT application, wherein “[t]he forwarding by IoT proxy 320, rather than only being based on the particular temperature sensor each IoT application determines to target, may also, or instead, be based one or more of the load balancing embodiments set forth herein. As a result, IoT proxy 320 may send one GET request to sensor 310 and another to sensor 311 (Fig. 3, paras. [0053]-[0054]),” which means that the logic stored in the proxy will determine which IoT sensor generates an action. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wang to allow for the instructions to generate an action on at least one of the loT devices based on logic that is stored in the centralized hub device. This would have produced predictable and desirable results, in that it would allow for network loads to “be more evenly balanced across sensors thus ensuring that any adverse effects, such as battery drainage and network congestion, are diluted or at least distributed across devices and the network, thereby reducing the potential for user impact (Seed, para. [0054]).”
an out-of-dialog Session Initiation Protocol (SIP) notification. However, in analogous art, Garg discloses that “[o]nce first service 31 has obtained the necessary information from endpoint 30, first service 31 may access a database to locate the meeting, authenticate the user's identity, verify that the user is authorized to participate in the meeting, and determine the conference server on which the conference session will be hosted (block 42 in FIG. 4). After completing these tasks, first service 31 sends an out-of-dialog REFER to second service 32, i.e., the conference service. This step is shown in FIG. 4 by block 43 (Fig. 4, element 43, para. [0022]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wang and Seed to allow for the notification to be an out-of-dialog Session Initiation Protocol (SIP) notification. This would have produced predictable and desirable results, in that it would allow for a well-known protocol to be used to establish a session between two devices.
Regarding claim 13, the combination of Wang, Seed and Garg discloses the storage medium of claim 11, and further discloses further comprising instructions to generate the respective out-of-dialog Session Initiation Protocol (SIP) notification corresponding to the event for each of the IoT devices (Wang, para. [0027]. There may be two or more IoT entities. Garg discloses the element of the claim relating to an out-of-dialog SIP notification. This claim is rejected on the same grounds as claim 11.).
Regarding claim 14, the combination of Wang, Seed and Garg discloses the storage medium of claim 11, and further discloses wherein the respective out-of-dialog SIP notification generates a respective action on each of the IoT devices (Wang, paras. [0097] .
Regarding claim 15, the combination of Wang, Seed and Garg discloses the storage medium of claim 11, and further discloses wherein the respective action on each of the IoT devices is predefined (Wang, paras. [0097] and [0098]; Seed, para. [0046]. This claim is rejected on the same grounds as claim 11.).
Regarding claim 17, the combination of Wang, Seed and Garg discloses the method of claim 1, and further discloses further comprising storing information related to the event response URI corresponding to the second device in the hub device (Wang, para. [0047], Tables 5 and 8; Seed, Figs. 10 and 11, paras. [0097]-[0102]. Any of the information stored in the hub device related to the connection between the first and second device can be seen as being related to the event response URI corresponding to the second device. This claim is rejected on the same grounds as claim 1.).
Regarding claim 18, the combination of Wang, Seed and Garg discloses the method of claim 1, and further discloses wherein the event is generated by a sensor (Wang, Fig. 3, para. [0043]. “Another exemplary use case (not shown) may include a smart home where various home devices are deployed together with a home gateway. The communications between home devices may happen directly (e.g., bypassing the home gateway) or indirectly (e.g., relayed by the home gateway). The home gateway may dynamically establish appropriate service layer connectivity for those home devices, which could be resource-constrained (e.g., light switches, motion sensors) or non-resource-constrained (e.g. Internet Protocol (IP) camera).”).
Regarding claim 19, the combination of Wang, Seed and Garg discloses the IoT device of claim 6, and further discloses wherein, in response to the out-of-dialog Session Initiation Protocol (SIP), the receipt engine is to receive a response from to the second loT device (Wang, Figs. 5 and 6, elements 154 and 155, paras. [0050]-[0052]; Garg, Fig. 4, element 43, para. [0022]. This claim is rejected on the same grounds as claim 6.).
Regarding claim 20, the combination of Wang, Seed and Garg discloses the storage medium of claim 11, and further discloses wherein the instructions are further executable by a processor to receive a response from the second loT device (Wang, Fig. 3, elements 131, 138 and 139, paras. [0041]-[0042]. The link is established in order to allow communication between the devices. This claim is rejected on the same grounds as claim 11.).
Regarding claim 21, the combination of Wang, Seed and Garg discloses the loT device of claim 6, and further discloses wherein the notification engine generates an action specific to the second device (Seed, Fig. 3, paras. [0053]-[0054]. Seed further discloses that in an IoT system, an IoT application 330 on a device such as a smart phone may perform a temperature reading GET request that is sent to an IoT sensor 310, wherein said sensor will then perform an action specific to that sensor, i.e. take a temperature reading, and then send the resultant information back to the IoT application. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Wang to allow for the notification engine to generate an action specific to the second device. This would have produced predictable and desirable results, in that it would allow for the system of Wang to be expanded to allow for sensors such as temperature sensors to be utilized, and for the IoT devices to be able to request information from these sensors, which would increase the functionality of the system, which could increase user satisfaction with the system.).
Regarding claim 22, the combination of Wang, Seed and Garg discloses the method of claim 1, and further discloses wherein each of the one or more event request URIs comprises a name for the corresponding device (Wang, Fig. 5, element 157, para. [0052], Table 8, “Indicate their names, identifiers and/or URI.).


Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No.: US 2016/0344841) in view of Seed et al. (Pub. No.: US 2014/0359131), Garg et al. (Pub. No.: US 2008/0037447) and Smith et al. (Pub. No.: US 2017/0109794).
Regarding claim 6, Wang discloses an Internet of Things (IoT) device, the device comprising: an identification engine to identify an event on the IoT device (paras. [0053] and [0099]); an event engine to send an event request to a hub device in response to the event (Fig. 5, elements 138, 134 and 151, para. [0047]); a receipt engine to receive an event response of a second IoT device from the hub device in response to the event request wherein the event response corresponds to the event request, and the event response corresponds to at least one loT device to be notified via the event response based on the event request for the event (Figs. 5 and 6, elements 154 and 155, paras. [0050]-[0052]); and a notification engine to transmit a notification corresponding to the event response to the second IoT device, wherein the second device is the device corresponding to the event response URI (Fig. 5, element 157, para. [0052], Table 8, “Indicate their names, identifiers and/or URI.). Although Wang discloses destination preferences (para. [0047]), wherein the destination entities can be identified by their names, identifiers and/or URI (Tables 5 and 8), it could be argued that Wang does not explicitly disclose that the event request is an event request Uniform Resource Identifier (URI), nor wherein the event response is an event response URI. However, in analogous art, Seed discloses that when communicating between IoT devices and 
	It could be argued that Wang does not explicitly disclose wherein the identification engine identifies an event generated by a hardware device on the IoT device. However, Seed further discloses that an IoT device can be a smartphone, which will comprise a plurality of hardware devices (Fig. 3, paras. [0053]-[0054]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Wang to allow for the identification engine to identify an event generated by a hardware device on the IoT device. This would have produced predictable and desirable results, in that it would allow for the system to correctly process incoming information.
It could be further argued that the combination of Wang and Seed does not explicitly disclose wherein the notification is an out-of-dialog Session Initiation Protocol (SIP) notification. However, in analogous art, Garg discloses that “[o]nce first service 31 has obtained the necessary information from endpoint 30, first service 31 may access a database to locate the meeting, authenticate the user's identity, verify that the user is authorized to participate in the meeting, and determine the conference server on which the conference session will be hosted (block 42 in FIG. 4). After completing these tasks, first service 31 sends an out-of-dialog REFER 
It could be further argued that the combination of Wang, Seed and Garg does not explicitly disclose wherein the event request comprises an event name of the event generated by the hardware device. However, in analogous art, Smith discloses that “sensor data 122 represents data produced by the sensors 114 that describes usage events which occur as a result of using the objects configured with the sensors 114. The sensor data 122 for a particular object may be configured according to a data structure that is predefined according to how the particular object is used. For example, the sensor data 122 for a particular object can include data fields that are different than those used in conjunction with another object, and can be chosen to describe the events which occur as a result of using the particular object. For instance, the sensor data 122 for a particular object may have a field that can be populated with a value to indicate a name of a usage event, a field to indicate an associated time, fields for other values associated with the usage event, and so on. With respect to the fishing rod 106, for instance, the sensor data 122 may include an ` Event Name` field (that can be populated with values such as "cast detected", "bite detected", "reel-in detected", etc. that are indicative of a detected event), a time field that can be populated with a timestamp indicative of a time the usage event is detected, and so forth (para. [0045]),” which teaches that usage events can be labeled with an ‘Event Name’ field. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the 
Regarding claim 7, the combination as stated above discloses the IoT device of claim 6, and further discloses wherein the event request URI comprises of an event name and a domain name of the IoT device (Wang, Fig. 5, element 157, para. [0052], Table 8, “Indicate their names, identifiers and/or URI; Seed, Figs. 10 and 11, paras. [0097]-[0102]. This claim is rejected on the same grounds as claim 6.).
Regarding claim 8, the combination as stated above discloses the IoT device of claim 6, and further discloses wherein the event response URI comprises of an event name and a domain name corresponding to the second IoT device (Wang, Fig. 5, element 157, para. [0052], Table 8, “Indicate their names, identifiers and/or URI; Seed, Figs. 10 and 11, paras. [0097]-[0102]. This claim is rejected on the same grounds as claim 6.).
Regarding claim 9, the combination as stated above discloses the IoT device of claim 6, and further discloses wherein the event is generated by a sensor (Wang, Fig. 3, para. [0043]. “Another exemplary use case (not shown) may include a smart home where various home devices are deployed together with a home gateway. The communications between home devices may happen directly (e.g., bypassing the home gateway) or indirectly (e.g., relayed by the home gateway). The home gateway may dynamically establish appropriate service layer connectivity for those home devices, which could be resource-constrained (e.g., light switches, motion sensors) or non-resource-constrained (e.g. Internet Protocol (IP) camera).”).
the IoT device of claim 6, and further discloses wherein the receipt engine receives a respective event response URI corresponding to a plurality of IoT devices in response to the event request URI (Wang, para. [0027]. There may be two or more IoT entities. Seed discloses the element of the claim relating to URIs. This claim is rejected on the same grounds as claim 6.).


Response to Arguments
Applicant's arguments concerning the 35 USC § 103 rejection of claim 1-20 have been fully considered but they are not persuasive.
Regarding Applicant’s claims on pages 7-8:
Support for the amendments can be found throughout the Specification, and in particular, at paragraphs   [0021]-[0025]. No new matter has been added. Applicant respectfully submits that the prior art fails to disclose, at least, the amended features of independent claim 1. 
Regarding Wang, the reference is generally directed to a context-aware and proximity- aware service layer connectivity management system and techniques for Internet-of Things (loT) devices. Furthermore, Wang discloses: 
CAPA leverages context information (e.g. proximity context including 
link-layer connectivity information, entity context, network context, etc.) and connectivity service policies to dynamically determine and adjust appropriate service layer connectivity for machine-to-machine (M2M) or Internet of things (loT) entities (e.g. M2M devices, gateways, servers, and applications). In an example, there may be methods for context-aware and proximity-aware service layer connection adjustment, which dynamically adjusts established connections based on context information and connectivity service policy. 
(See Wang,   [0004]). 
Accordingly, Wang principally endeavors to base connectivity between loT devices on proximity information. For example, Wang describes that in response to a connectivity request from an loT device the "CAPA 134 may make the decision based on request and indication from loT entities and their proximity information as provided by proximity manager." (See Wang [0045]). As amended, independent claim 1 requires that the claimed "event request URI" is sent "in response to an event detected by a sensor on a first device in an Internet of Things (loT) network." Wang does not describe that its initial connection request sent from the loT device to the CAPA is transmitted in response to "an event," let alone in response to an event that is "detected by a sensor on the first device" as claimed. In other words, the present claims allows 
Although Wang generally describes that an loT device can include sensors, the reference fails to disclose that sensors are involved, or otherwise necessitated, in the connection establishment functions for the CAPA. In contrast to the present claims, Wang expressly describes that the connection establishment is initiated by a connection creation request actively generated by the loT device (e.g., not passively prompted by any detected event). Wang states" "loT device 138 sends a 'connection creation request' message to CAPA 134 to request to establish a service layer connection with loT device 139." (See Wang, 1 [0047]). Even further, Wang is silent with respect to this connection creation request being a response to any sensor-based event at the loT device. Accordingly, Wang fails to disclose, at least, the aforementioned amended features of independent claim 1. 


Examiner’s response:
The fact that decisions in Wang can be based on proximity is not disqualifying in terms of Wang being used as a reference. Wang is used because Wang describes a framework similar to that of Applicant’s invention as currently claimed, wherein, at a very high level, an IoT device interacts with a hub device in order to determine which second IoT device to communicate with. As there is nothing in the claim language stating that proximity cannot be used as a factor in selecting an IoT device, and as Seed and Garg make up for the deficiencies of Wang, as Examiner will discuss in more detail below, Examiner maintains that Wang discloses the elements of the claims for which Wang is cited. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant goes on to state that “Wang does not describe that its initial connection request sent from the loT device to the CAPA is transmitted in response to "an event," let alone in 
Applicant also argues that “Wang expressly describes that the connection establishment is initiated by a connection creation request actively generated by the loT device (e.g., not passively prompted by any detected event). Wang states" "loT device 138 sends a 'connection creation request' message to CAPA 134 to request to establish a service layer connection with loT device 139."” Again, however, the 'connection creation request' message of Wang could be initiated by a user input, which would be received by a sensor, such as a touchscreen, on a smart phone. It is noted that the features upon which Applicant relies (i.e., actively versus passively generated) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). And again, detecting a user input on a smart phone can be seen as being passively prompted by a detected event. Therefore, Examiner maintains the rejection.


Regarding Applicant’s claims on pages 8-9:
Moreover, by the Office's own admission, "Wang does not explicitly disclose that the event request is an event request Uniform Resource Identifier (URI), nor wherein the event response is an event response URI." (See Office Action, p. 3). The Office cites to the secondary reference of Seed as allegedly discloses these features. Nonetheless, Applicant respectfully submits that Seed fails to disclose the amended features related to the claimed "event request URI" and an "event response URI" recited by independent claim 1. 
The Office alleges that "Seed discloses that GET requests may be sent from an loT application 230 on a smart phone (first device) to an loT proxy 220, which then forwards these requests on to loT sensors 210 or 211 (second device). Thus, the GET request has been sent by a first device to a second device. The fact that the request has been routed at some point during the transmission does not change that the first device has sent this message, and the second device has received it." (See Office Action, p. 15). However, as amended, independent claim 1 recites that the "received event response is of one or more event responses stored at the hub device and corresponding to the event request URI, each of the one or more event response URIs corresponding to a device to be notified via the event response URI based on the event request URI for the event." In other words, the claimed "hub device" has the intelligence to determine the appropriate "event response URI" and the appropriate device that receives the "event response URI," based on the initial request sent by the first loT device. This differs from Seed, which simply forwards the same request from a first device, to second devices that can perform the same function as the first device as a form of load balancing. 
Referring to Seed, the reference is generally directed to load balancing in loT devices. Further, a cited portion of Seed describes: 
Similar to the example of FIG. 2, FIG. 3 illustrates exemplary 
system 300 that illustrates how proper load balancing may improve the performance of loT networks and devices. loT sensors in CoAP network 302 may be functionally equivalent, resource constrained temperature sensors. These temperature sensors may be owned and operated by a weather service company or agency such as a government owned national weather service. Each temperature sensor may host an loT CoAP server that supports servicing temperature-reading GET requests. 
IoT applications 330 and 331 may each perform temperature reading GET 
requests. These requests may be targeted towards loT proxy 220, which may in turn forward them to a corresponding CoAP loT server hosted one of sensors 210 and 211. The forwarding by loT proxy 320, rather than only being based on the particular temperature sensor each loT application determines to target, may also, or instead, be based one or more of the load balancing embodiments set forth herein. As a result, loT proxy 320 may send one GET request to sensor 310 and another to sensor 311. By using such embodiments, over time, this load may be more evenly balanced across sensors thus ensuring that any adverse effects, such as battery drainage and network congestion, are diluted or at least distributed across devices and the network, thereby reducing the potential for user impact. 

Accordingly, Seed's loT proxy communicates the same request, or URI (e.g., "temperature") that is sent by a first loT device to corresponding "functionally equivalent" sensors of secondary loT devices to achieve load balancing. Referring back to the example in Seed, the same temperature reading request that is sent to the loT proxy, is sent to other temperature "load balancing" sensors that are also capable of performing the requested temperature reading. That is, Seed does not disclosed sending an "event request URI" from a first loT device to automatically prompt an action to be performed by a second loT device that may have different functionality via a separate but corresponding "event response URI," in the same manner as the present claims. Seed's loT proxy does not need to determine "one or more event response URIs" that are "corresponding to the event request URI," as recited by independent claim 1, because it simply forwards the same URI. 

Examiner’s response:
Applicant seems to be misconstruing the manner in which Examiner has used the teachings of Seed to modify Wang. First, the portion of Examiner’s response quoted above from page 15 of the Final Office Action was in response to Applicant’s previous arguments. In Applicant’s current argument, Applicant states that “[i]n other words, the claimed "hub device" has the intelligence to determine the appropriate "event response URI" and the appropriate device that receives the "event response URI," based on the initial request sent by the first loT device.” Examiner does not believe that this is what is disclosed by Applicant’s specification. That is, in figure 1, both the event request URI and the event response URI are sent between the first device and the hub device. Meaning that the hub device does not determine an appropriate device to receive the event response URI, but rather only sends the event response URI back to the same device that sent the event request URI. 
And again, Seed is not the primary reference, and the sending structure of Seed’s URI is not the teaching that is being used to modify Wang. Rather, it is the fact that Seed has shown that URIs may be used to communicate between IoT devices that is used to modify Wang, such that the communications in Wang can use URIs. Thus, the newly added claim language in lines 6-9 


Regarding Applicant’s claims on pages 8-9:
Referring to Garg, the reference is generally directed to techniques for "verifying, by a first server, that a user associated with an endpoint is authorized to access a service provided by a second server." (See Garg, Abstract). Further, Garg discloses that the "first server then sends a Session Initiation Protocol (SIP) out-of-dialog REFER with a Replaces header to the second server." (See Id). For example, the cited portion of Garg discloses: 
Once first service 31 has obtained the necessary information from 
endpoint 30, first service 31 may access a database to locate the meeting, authenticate the user's identity, verify that the user is authorized to participate in the meeting, and determine the conference server on which the conference session will be hosted (block 42 in FIG. 4). After completing these tasks, first service 31 sends an out-of-dialog REFER to second service 32, i.e., the conference service. This step is shown in FIG. 4 by block 43. 
See Garg at   [0022]. 
Accordingly, Garg discloses sending an SIP out-of-dialog REFER message for handoff between a front-end service and back-end service. However, Garg's disclosed used of SIP for handoff of a conference session, for instance, differs significantly from the present claims, which enables a first loT device to automatically prompt an action to be performed by a second loT device having different functionality. Moreover, Applicant notes that Garg is silent regarding the amended features, as described in detail above. Therefore, Garg does not cure the deficiencies of Wang and Seed. If the Office maintains this ground of rejection, Applicant respectfully requests an explanation of how Garg is being interpreted to read on the amended features. 
Consequently, the combination of Wang, Seed, and Garg does not disclose independent claim 1, neither singularly nor in combination, for at least the reasons discussed above. Accordingly, Applicant respectfully requests that the rejection of the claim under 35 U.S.C. § 103 be withdrawn.

Examiner’s response:
Garg discloses that it was well-known in the art before the effective filing date of the claimed invention that an out-of-dialog SIP notification could be used to initiate communication between different entities over a network. The fact that the first and second IoT devices may have different functionality is irrelevant, as the different services in Garg can also have different 
Regarding Applicant’s further arguments on pages 11-13, as these arguments are the same as the arguments relating to claim 1 above, these arguments are rendered moot based on Examiner’s above response.


Conclusion
Claims 1-4, 6-11, 13-15 and 17-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        February 24, 2021